DETAILED ACTION
Claims 1-20 are pending before the Office for review.
In the response filed April 28, 2022:
Claims 1, 11 and 17 were amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 11, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of  DEORNELLAS et al (U.S. Patent 6,287,975) and DONOHOE et al (U.S. Patent 6,784,108).
With regards to claim 1, Bouet renders obvious a method for patterning a material layer on a substrate, comprising forming a hard mask layer (Col 10 lines 39-41) on a material layer (Col. 10 lines 16-34) disposed on a substrate; and etching the material layer through am opening of the heard mask layer the hard mask layer by an etching gas mixture and an oxygen gas wherein the etching gas mixture is supplied continuously (Col. 9 lines 10-37, Col. 12 lines 30-55).
Bouet does not explicitly disclose simultaneously forming oxide top potions within the opening of the hardmask layer by supplying an oxygen containing gas wherein the oxygen containing gas is pulsed.
DeOrnellas discloses a method of etching a semiconductor substrate comprising using a hard mask layer wherein the hard mask layer acts as a self-passivation layer during etching wherein an oxide layer is formed on the oxide during etching by adding oxidants such as oxygen to the process gas (Col. 4 line 67- Col. 6 line 52). Donohoe discloses a method for patterning a material layer on a substrate comprising forming a masking layer on a material layer and providing a first gas and a second gas wherein a first gas which may include oxygen is pulsed while a second gas is continuously flowed in order to allow deposition of enough protection layer in order to provide the desired etching profile and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37, Col. 7 lines 31-41, 52-55, Col. 8 lines 178-22; Col 10 line 45- Col.14 line 23). As such Bouet as modified by DeOrnellas and Donohoe renders obvious simultaneously forming oxide top potions within the opening of the hardmask layer by supplying an oxygen containing gas wherein the oxygen containing gas is pulsed.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the simultaneously forming oxide top portions as rendered obvious by DeOrnellas because the reference of DeOrnellas that forming the oxide results in less hard mask erosion and minimization of the critical dimension growth (Col. 5 lines 41-45) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the forming of the oxide top portions as rendered obvious by DeOrnellas. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the pulsing as rendered obvious by Donohoe because the reference of Donohoe discloses that such pulsing allows for the deposition of enough protection layer in order to provide the desired etching profiles and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pulsing as rendered obvious by Donohoe. MPEP 2143D
With regards to claim 11, Bouet renders obvious a method for patterning a material layer (Col. 10 lines 16-34) on a substrate through a hard mask (Col 10 lines 39-41) in a processing chamber, comprising: supplying an etching gas mixture to a material layer having a hard mask layer formed thereon in a processing chamber; and simultaneously supplying an oxygen containing gas to the material layer in the processing chamber, wherein the etching gas mixture is supplied continuously. (Col. 9 lines 10-37, Col. 12 lines 30-55).
Bouet does not explicitly disclose simultaneously supplying an oxygen containing gas to top portions of an opening of the hardmask layer wherein the oxygen containing gas is pulsed.
DeOrnellas discloses a method of etching a semiconductor substrate comprising using a hard mask layer wherein the hard mask layer acts as a self-passivation layer during etching wherein an oxide layer is formed on the oxide during etching by adding oxidants such as oxygen to the process gas (Col. 4 line 67- Col. 6 line 52). Donohoe discloses a method for patterning a material layer on a substrate comprising forming a masking layer on a material layer and providing a first gas and a second gas wherein a first gas which may include oxygen is pulsed while a second gas is continuously flowed in order to allow deposition of enough protection layer in order to provide the desired etching profile and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37, Col. 7 lines 31-41, 52-55, Col. 8 lines 178-22; Col 10 line 45- Col.14 line 23). As such Bouet as modified by DeOrnellas and Donohoe renders obvious simultaneously supplying an oxygen containing gas to top portions of an opening of the hardmask layer wherein the oxygen containing gas is pulsed.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the simultaneously forming oxide top portions as rendered obvious by DeOrnellas because the reference of DeOrnellas that forming the oxide results in less hard mask erosion and minimization of the critical dimension growth (Col. 5 lines 41-45) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the forming of the oxide top portions as rendered obvious by DeOrnellas. MPEP 2143D
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bouet to include the pulsing as rendered obvious by Donohoe because the reference of Donohoe discloses that such pulsing allows for the deposition of enough protection layer in order to provide the desired etching profiles and selectivities (Col. 2 lines 56-64, Col. 3 lines 25-37) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the pulsing as rendered obvious by Donohoe. MPEP 2143D
With regards to claims 2 and 12, the modified teachings of Bouet renders obvious wherein the duty cycle is in the range from the group consisting of from about 20% to about 80%, from about 30% to about 70%, and from about 40% to about 60% duty cycle (Donohoe Claim 5, 26) rendering obvious a duty cycle of between 1:3 and 3:1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) In addition the modified teachings of Bouet teaches adjust the pulse duration based on the flow rate of the process gas (oxygen gas) in order to process the substrate within the “pulse gas process window” or to achieve the desired etching for etch depth and scale (Donohoe Col 11-12). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the pulse duration and duty cycle to amounts including Applicant’s claimed amount of a pulse duration of between 1 second and 10 second and duty cycle of between 1:3 and 3:1 in order to process the substrate within the “pulse gas process window” or to achieve the desired etching for etch depth and scale as taught by the modified teachings of Bouet (MPEP,. 2144.05 (II) Donohoe Col 11-12).
With regards to claim 3, the modified teachings of Bouet renders obvious wherein the material layer comprises first layer and a second layers alternately formed on the substrate (Bouet Col. 10 lines 17-34).
With regards to claims 4 and 13, the modified teachings of Bouet renders obvious wherein the first layers comprise molybdenum and the second layers comprise tungsten (Bouet Col. 10 lines 17-34 disclose the layer may comprise monolayer or multilayer material of any combination of WSi2, MoSi2, Mo and W).
With regards to claim 5, the modified the teachings of Bouet renders obvious wherein the material layer has a thickness of 1-21 microns which overlaps Applicant’s claimed amount of between 200nm-4500nm and the first and second layer each of a thickness of between 3-100nm which overlaps Applicant’s claimed amount of between 10nm to 30nm (Bouet Col.12 lines 39-41). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Bouet discloses wherein the thickness of the mask can be determined based by one of ordinary skill in the art wherein the masking material is a hard mask material or photoresist (Bouet Col. 10 lines 35-41, 52-53) wherein the mask may be in amounts such as 0.5 microns or 1.3 microns dependent on the depth of the feature to be etched (Bouet Col. 10 lines 54-Col. 11 line 9). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the hard mask thickness to amounts including between 500nm and 2 µm in order to have sufficient masking material to etch the desired depth of the feature as taught by the modified teachings of Donohoe ( Bouet Col. 10 lines 54-Col. 11 line 9, MPEP 2144.05(II). The modified teachings of Bouet further discloses wherein the multilayer stack can be in thickness such as 250nm (Bouet Col. 11 lines 4-5) and wherein the etch may be in depths of an aspect ratio of 50:1 (Bouet Col. 11 lines 49-52) and may be in any multilayer optical device with an aspect ratio in amounts such as 7:1 (Bouet Figure 13 Col. 19 lines 42-67). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the opening dimensions and pitch between adjacent openings to amounts including Applicant’s claimed amount of openings having a dimension between 1000nm and 1200nm and a pitch between adjacent openings of between 50nm and 180nm in order to form a structure with the desired aspect ratio with the disclosed multilayer thickness as rendered obvious by the modified teaching of Bouet (Figure 13 Col. 11 lines 49-52; Col. 19 lines 42-67, MPEP 2144.05(II)).

Claims 6, 9, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of DEORNELLAS et al (U.S. Patent 6,287,975) and DONOHOE et al (U.S. Patent 6,784,108), as applied to claims 1-5, 7 and 11-13, in further view of FUNG et al (U.S. Patent Application Publication 2018/0337047).
With regards to claims 6 and 14, the modified teachings of Bouet renders obvious the limitations of claims 1 and 11 as previously discussed.
However the modified teachings of Bouet does not explicitly disclose wherein the hardmask layer comprise tetra-ethyl-orthosilicate (TEOS).
Fung discloses a method for patterning a material layer comprising a metal using a mask pattern layer including a tetra-ethyl-orthosilicate layer (Paragraph [0026] layer 306).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the tetra-ethyl-orthosilicate layer of Fung because one of ordinary skill in the at prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the TEOS layer as rendered obvious by Fung. MPEP 2143D
With regards to claims 9 and 15, the modified teachings of Bouet renders obvious the limitations of claims 1 and 15 as previously discussed.
However the modified teachings of Bouet are silent as to wherein the etching mixture comprises SiCl4 and the oxygen containing gas mixture comprises O2.
Fung discloses a method for patterning a multiple material layers (Paragraph [0025]) comprising an etching mixture comprising an oxygen containing gas and silicon containing gas, the silicon containing gas comprising silicon tetrachloride (Paragraph [0033]) and the oxygen containing gas comprising O2 (Paragraphs [0033]-[0034]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the etching gas mixture of Fung because the reference of Fung teaches that such gas mixture etches the metal layers while passivating the sidewalls (Paragraph [0034]) and  one of ordinary skill in the at prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the etching gas mixture and oxygen as rendered obvious by Fung. MPEP 2143D
With regards to claims 10 and 16, the modified teachings of Bouet discloses wherein the flow rate ratio of silicon tetrachloride to oxygen is maintained between about 2:1 and 1:100 (Fung Paragraph [0038]) which renders obvious Applicant’s claimed limitation of a ratio of a flow rate of the oxygen containing as to a slow rate of the etching gas mixture is between 1:20 and 1:6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over BOUET et al (U.S. Patent 9,153,453) in view of DEORNELLAS et al (U.S. Patent 6,287,975) and DONOHOE et al (U.S. Patent 6,784,108), as applied to claims 1-5, 7 and 11-13, in further view of VOGT (U.S. Patent Application Publication 2005/0009350).
With regards to claim 8, the modified teachings of Bouet renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Bouet are silent as to further comprising forming an adhesion layer comprising silicon nitride SiN4 between the material layer and the hard mask layer.
Vogt discloses a method of patterning comprising patterning metal layers with a hard mask layer wherein a bonding layer selected from the group consisting of silicon nitride is deposited between eh chard mask layer and metal layers (Paragraphs [0013]-[0015]) which renders obvious forming an adhesion layer comprising silicon nitride SiN4 between the material layer and the hard mask layer.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Bouet to include the adhesion layer as rendered obvious by Vogt because the reference of Vogt reaches that the adhesion layer provides sufficient bonding for high aspect ratio etching (Paragraphs [0006]-[0010], [0015]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired patterning using the adhesion layer as rendered obvious by Vogt. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant’s response, filed April 28, 2022, with respect to the rejection(s) of claim(s) 1-16 under 103 have been fully considered and are persuasive. In particular Applicant’s amendment has overcome the rejections of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DEORNELLAS et al (U.S. Patent 6,287,975).

For the purpose of compact prosecution the Examiner will address arguments with regards to the reference of Donohoe which are found unpersuasive.

Applicant argues on page 7 that Donohoe does not describe simultaneously supply a first gas which include oxygen and a second gas which may be an etching gas with no pulsing. This is found unpersuasive. It is the Examiner’s position that in addition to those portions cited by the Examiner, the Examine would like to draw Applicant’s attention to claim 6 which discloses at least a first gas, claim 7 with further includes a second gas; further claims 26 and 39 discloses pulsing at least one gas suitable for forming a deposition on a  substrate while supplying and etching gas. As such the Examiner maintains the Donohoe was properly cited and interpreted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713